DETAILED ACTION

Claim Status
Claims 1-12 is/are pending.
Claims 1-12 is/are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims
The numbering of claims filed 11/28/2018 is not accordance with 37 CFR 1.126, which requires the original numbering of the claims to be preserved throughout the prosecution. When claims are canceled, the remaining claims must not be renumbered. When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
 	Mis-numbered claims 9-13 filed 11/28/2018 have been renumbered as claims 8-12, respectively.

Terminal Disclaimer
Applicant states that Applicant filed a Terminal Disclaimer to obviate the nonstatutory double patenting rejection based on U.S. Patent No. 10,214,316 with the Response filed 01/15/2021.  However, no Terminal Disclaimer with respect to U.S. Patent No. 10,214,316 has been received by the Office.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over:
 	claims 1-8 of U.S. Patent No. 10,214,316 (NEVALAINEN ET AL),
	in view of WO 2011/110750 (PENTTINEN-WO ‘750),
	as stated in the previous Office Action mailed 10/16/2020.
	U.S. Patent No. 10,214,316 claims biodegradable packaging materials with an innermost layer, middle layer, and outermost layer, wherein said layers each contain the recited layer composition containing polylactide resins with the recited melt index values, as recited in application claims 1-2, 7, 12.  The biodegradable packaging materials form products as recited in 
 	PENTTINEN-WO ‘750 discloses that it is well known in the art to incorporate up to 5 wt% of an ethylene butyl acrylate glycidyl methacrylate terpolymer in polylactide blends containing aliphatic polyester (e.g., polybutylene succinate, etc.) in order to improve adhesion to fibrous substrates (e.g., for inner coating layers) and/or to improve heat-sealing properties (e.g., for outer surface coating layers). (line 26-35, page 2; line 9-35, page 3)
 	Regarding claims 1-12, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate effective amounts of an ethylene butyl acrylate glycidyl methacrylate terpolymer as suggested in PENTTINEN-WO ‘750 in the substrate-facing inner coating layer and the outer surface coating layer claimed in U.S. Patent No. 10,214,316 in order to further improve the adhesion of the innermost layer to the fibrous substrate and/or to improve heat-seal properties of the outermost layer.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

The Examiner notes that evidentiary references cited to show a universal fact need not be available as prior art before applicant’s filing date.  Such facts include the characteristics and properties of a material or a scientific truism. See MPEP 2124.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	WO 2011/110750 (PENTTINEN-WO ‘750),
	in view of WO 2010/034712 (SKUPIN-WO ‘712), relying on SKUPIN ET AL (US 2012/0201967) as English translation,
	and in view of the evidentiary reference NATUREWORKS PLA POLYMER 3251D,
 	and in view of the evidentiary reference NATUREWORKS PLA POLYMER 3051D,
	as stated in the previous Office Action mailed 10/16/2020.
	PENTTINEN-WO ‘750 discloses biodegradable packaging materials comprising: a fiber substrate (e.g., paper, etc.); an extrudable inner coating layer; an optional extrudable intermediate coating layer; an extrudable outer coating layer; wherein said coating layers can be present on one or both sides of the fiber substrate.  The inner coating layer comprises 55-95 wt% polylactide, 5-40 wt% biodegradable polyester (e.g., polybutylene succinate, etc.), and up to 5 wt% acrylic copolymer (e.g., ethylene butyl acrylate glycidyl methacrylate terpolymer). The outer coating layer comprises 35-90 wt% polylactide, 10-60 wt% biodegradable polyester (e.g., 
 	 SKUPIN-WO ‘712 discloses that it is well known in the art to utilize commercially available polylactide polymers (e.g., preferably NATUREWORKS 3251 D, NATUREWORKS 3051 D) in coatings for paper-type substrates. (SKUPIN ET AL ‘967, paragraph 0081-0088, etc.) (see corresponding portions of SKUPIN-WO ‘712)
 	Evidentiary reference NATUREWORKS PLA POLYMER 3251D provides evidence that NATUREWORKS 3251D is known to have a melt index of 80 g/10 min (210ºC, 2.16 kg).
 	Evidentiary reference NATUREWORKS PLA POLYMER 3251D provides evidence that NATUREWORKS 3051D is known to have a melt index of 10-25 g/10 min (210ºC, 2.16 kg).
 	Regarding claims 1-2, 7, 12, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a commercially available high melt index polylactide resin (e.g., NATUREWORKS 3251D) as suggested in SKUPIN-WO ‘712 as the polylactide used in the inner and outer coating layers of PENTTINEN-WO ‘750 in order to provide inner coating layers with improved adhesion and/or outer coating layers with improved heat-seal properties.
	Further regarding claims 2, 7, one of ordinary skill in the art to utilize a commercially available lower melt index polylactide resin (e.g., NATUREWORKS 3051D) as suggested in SKUPIN-WO ‘712 as the polylactide used in the intermediate coating layers of PENTTINEN-
	Regarding claims 3-6, 8-11, one of ordinary skill in the art would have utilized the biodegradable packaging materials in accordance with PENTTINEN-WO ‘750 which are coated on one side or both sides to form known and/or conventional paper-based packaging articles (e.g., cups, trays, cartons, etc.)

Claims 3-6, 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	WO 2011/110750 (PENTTINEN-WO ‘750), in view of WO 2010/034712 (SKUPIN-WO ‘712), relying on SKUPIN ET AL (US 2012/0201967) as English translation, and in view of the evidentiary reference NATUREWORKS PLA POLYMER 3251D, and in view of the evidentiary reference NATUREWORKS PLA POLYMER 3051D,
		as applied to claims 1, 7 above,
 	and further in view of FIKE ET AL (US 2010/0126685) or KUUSIPALO ET AL (US 6,645,584),
	as stated in the previous Office Action mailed 10/16/2020.
 	FIKE ET AL discloses that it is well known in the art to utilize paper materials coated on one or both sides with polylactide-based coatings in order to produce food packaging articles (e.g., cups with coatings on one or both sides; heat-sealed containers and/or cartons for liquids, dishes, etc.), wherein said polylactide-based coatings can be serve as food contact layers. (Figure 1-2, 4-7, etc.; line 15-50, col. 4; line 60, col. 5 to line 22, col. 6; etc.)

	Regarding claims 3-6, 8-11, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize biodegradable packaging materials in accordance with PENTTINEN-WO ‘750 which are coated on one side or both sides to form known and/or conventional paper-based packaging articles (e.g., cups, trays, cartons, etc.) as suggested by FIKE ET AL (or KUUSIPALO ET AL).

Response to Arguments
Applicant's arguments filed 01/15/2021 have been fully considered but they are not persuasive. 
 	(A) Applicant argues that “the USPTO previously explicitly acknowledged in the Notice of Allowance of September 17, 2018 of U.S. Patent 10,214,316 that the closest prior art is deemed to be Skupin (WO2010/034712) and Narita (US2002/0065345)”.  However, the claims in the present Application are not identical to the claims of U.S. Patent 10,214,316 and therefore, what constitutes the closest prior art for the present claims may be different from U.S. Patent 10,214,316.  Upon consideration of the available prior art, the Examiner of the present Application may determine that other prior art references are more relevant to the present claims.
	(B) Applicant argues that “each of the respective layers of independent claims 1 and 7 consists of 0 wt-% up to 5 wt-% of ethylene butyl acrylate glycidyl methacrylate terpolymer, at least 95 wt-% of the polymer blend.” In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., layers which consist of the recited blends) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
 	The present claims only require that the recited polymer blends consist of components (i) and (ii) and (iii), but do not require that the recited layers as a whole consist of the recited polymer blends.  The present claims only utilizes terms such as “of” or “being of” with respect to the compositions of the recited layers as a whole.  

MPEP 2111    Claim Interpretation; Broadest Reasonable Interpretation [R-10.2019]

CLAIMS MUST BE GIVEN THEIR BROADEST REASONABLE INTERPRETATION IN LIGHT OF THE SPECIFICATION 

During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:

The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1).

See also In re Suitco Surface, Inc., 603 F.3d 1255, 1259, 94 USPQ2d 1640, 1643 (Fed. Cir. 2010); In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). 

In the absence of explicit definitions in the disclosure as originally filed with respect to what constitutes a layer “of” or “being of” a specified material, the terms “of” or “being of” in the layer as a whole as long as the recited materials (i.e., “polymer blend”) are present in any amount and the other materials are not explicitly excluded from the layer as a whole.

MPEP 2111.03    Transitional Phrases [R-08.2017]

The transitional phrases "comprising", "consisting essentially of" and "consisting of" define the scope of a claim with respect to what unrecited additional components or steps, if any, are excluded from the scope of the claim. The determination of what is or is not excluded by a transitional phrase must be made on a case-by-case basis in light of the facts of each case. 

I.    COMPRISING
The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended."). Invitrogen Corp. v. Biocrest Manufacturing, L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) ("The transition ‘comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps."); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) ("Comprising" is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("comprising" leaves "the claim open for the inclusion of unspecified ingredients even in major amounts"). In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005), the court held that a claim to "a safety razor blade unit comprising a guard, a cap, and a group of first, second, and third blades" encompasses razors with more than three blades because the transitional phrase "comprising" in the preamble and the phrase "group of" are presumptively open-ended. "The word ‘comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended." Id. In contrast, the court noted the phrase "group consisting of" is a closed term, which is often used in claim drafting to signal a "Markush group" that is by its nature closed. Id. The court also emphasized that reference to "first," "second," and "third" blades in the claim was not used to show a serial or numerical limitation but instead was used to distinguish or identify the various members of the group. Id.

In view of the above, independent claims 1 and 7 only require that the recited “polymer blend” themselves consist of components (i) and (ii) and (iii), with components (i) and (iii) forming at least 95 wt% of the polymer blend, while limitations of the present claims are met if the specified layer as a whole contain the recited polymer blend in any non-zero amount (e.g., 95 
	(C) Applicant argues that PENTTINEN-WO ‘750 “does not teach, disclose or suggest polymer blends containing the recited amounts of components (i) and (ii) and (iii).  Applicant further argues that the PLA and PBS blends listed in Tables 1-2 of PENTTINEN-WO ‘750, “the ethylene butyl acrylate glycidyl methacrylate terpolymer (additive) is not present at all”.  However, Table 1 and 2 of PENTTINEN-WO ‘750 list exemplary 3-component compositions containing: (i) PLA; (ii) 10% polyester 2 (identified as PBS); and (iii) 5 wt% additive (identified as “ethylene butylene acrylate glycidyl methacrylate terpolymer”, which appears to be a synonym or misspelling of “ethylene butyl acrylate glycidyl methacrylate terpolymer”, which is explicitly described earlier in the reference as a “preferable additive”).  Therefore, contrary to Applicant’s assertions, PENTTINEN-WO ‘750 clearly discloses or at least reasonably suggests 3-component polymer blends containing: 95 wt% PLA+PBS; and 5 wt% ethylene butyl(ene) acrylate glycidyl methacrylate terpolymer.
	Furthermore, the teaching of a reference are not limited solely to the working Examples in said reference, but encompass the reference as a whole.

MPEP 2123    Rejection Over Prior Art’s Broad Disclosure Instead of Preferred Embodiments [R-08.2012]

I.    PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN 

"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). 
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").

See also MPEP § 2131.05 and § 2145, subsection X.D., which discuss prior art that teaches away from the claimed invention in the context of anticipation and obviousness, respectively.

II.    NONPREFERRED AND ALTERNATIVE EMBODIMENTS CONSTITUTE PRIOR ART 

Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

Since PENTTINEN-WO ‘750 clearly discloses an inner coating layer composition comprising 55-95 wt% polylactide, 5-40 wt% biodegradable polyester (e.g., polybutylene succinate, etc.), and up to 5 wt% acrylic copolymer (e.g., ethylene butyl acrylate glycidyl methacrylate terpolymer) and an outer coating layer composition comprising 35-90 wt% polylactide, 10-60 wt% biodegradable polyester (e.g., polybutylene succinate, etc.), and up to 5 wt% acrylic copolymer (e.g., ethylene butyl acrylate glycidyl methacrylate terpolymer), PENTTINEN-WO ‘750 explicitly discloses coating layer compositions containing 5 wt% or less of ethylene butyl acrylate glycidyl methacrylate terpolymer and discloses (explicitly and/or implicitly) coating layer compositions in which the combined content of PLA and biodegradable polyester (e.g., PBS) can exceed 95 wt%.

MPEP 2144.01    Implicit Disclosure [R-10.2019]

"[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968) (A process for catalytically producing carbon disulfide by reacting sulfur vapor and methane in the presence of charcoal at a temperature of "about 750-830°C" was found to be met by a reference which expressly taught the same process at 700°C because the reference recognized the possibility of using temperatures greater than 750°C. The reference disclosed that catalytic processes for converting methane with sulfur vapors into carbon disulfide at temperatures greater than 750°C (albeit without charcoal) was known, and that 700°C was "much lower than had previously proved feasible."); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976) (Reference disclosure of a compound where the R-S-R' portion has "at least one methylene group attached to the sulfur atom" implies that the other R group attached to the sulfur atom can be other than methylene and therefore suggests asymmetric dialkyl moieties.).

Therefore, Applicant’s argument that PENTTINEN-WO ‘750 fails to disclose or at least suggest 3-component blends containing: PLA; PBS; and ethylene butyl acrylate glycidyl methacrylate terpolymer; is deemed unpersuasive.
 	(D) Applicant argues that SKUPIN-WO ‘712 teaches away from using the disclosed commercially available PLA resins in the coating layer compositions of PENTTINEN-WO ‘750 because the coating layer compositions of SKUPIN-WO ‘712 contain at least “10% of an additive” (besides PLA and PBS).  However, contrary to Applicant’s assertions, SKUPIN-WO ‘712 discloses illustrative examples of typical coating layer compositions which contain up to 100 wt% of a resin component, wherein up to 95 wt% of said resin component can be a mixture of PLA and PBS, resulting in coating layer compositions containing up to 95 wt% of a mixture of PLA and PBS.
 	Furthermore, with respect to the recitation of a “non-aromatic polymer blend” in claim 1, as discussed above, the “consisting of” language in the present claims relied upon by Applicant only restricts the composition(s) of the recited polymer blend, but does not restrict the composition(s) of the specified layer(s) as a whole.  The present claims do not prohibit the presence of aromatic (or aliphatic-aromatic) polymers in the specified layer(s) as a whole, but blend, which constitutes only one of possibly several components in a given layer.
 	SKUPIN-WO ‘712 is relied upon by the Examiner to provide evidence regarding commercially available PLA resins known to be generally useful in paper coating applications.  Applicant has not provided persuasive evidence that the asserted “10% of an additive” in the coating layer compositions of SKUPIN-WO ‘712 is somehow essential or critical for the successful use of well known, commercially available PLA resins (e.g., NATUREWORKS brand PLA resins) as a component in paper coating compositions.  Nor has Applicant provide persuasive evidence that the presence of minor amounts (e.g., as low as 5 wt%) of aliphatic-aromatic polyesters as disclosed in SKUPIN-WO ‘712 would wholly deter one of ordinary skill in the art from using well known,  commercially available PLA resins (e.g., NATUREWORKS brand PLA resins) as the PLA component in the coating layer compositions of PENTTINEN-WO ‘750, especially when PENTTINEN-WO ‘750 allows for (but does not require) the use of minor amounts of aliphatic-aromatic polyesters.  
	In the absence of specific limitations and/or requirements with respect to the PLA resin in PENTTINEN-WO ‘750, one of ordinary skill in the art would have utilized commercially available PLA resins generally known to be useful in paper coating applications as evidenced by SKUPIN-WO ‘712 as the PLA component in the coating layer compositions of PENTTINEN-WO ‘750.

MPEP 2144.07    Art Recognized Suitability for an Intended Purpose [R-08.2012]

The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and 

See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).

 The combination of familiar elements (e.g., commercially available PLA resins) according to known methods (e.g., as the PLA component in the coating layer compositions of PENTTINEN-WO ‘750) is likely to be obvious when it does no more than yield predictable results (e.g., useful biodegradable coatings for paper substrates). See KSR Int'l Co. v. Teleflex, Inc., 127 S.Ct. 1727, 1739 (2007). 
 	While a prima facie case of obviousness requires a reasonable expectation of success, absolute predictability is not required.  

MPEP 2143.02    Reasonable Expectation of Success Is Required [R-10.2019]

* * *

A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

I.    OBVIOUSNESS REQUIRES A REASONABLE EXPECTATION OF SUCCESS 
Where there is a reason to modify or combine the prior art to achieve the claimed invention, the claims may be rejected as prima facie obvious provided there is also a reasonable expectation of success. In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (Claims directed to a method of treating depression with amitriptyline (or nontoxic salts thereof) were rejected as prima facie obvious over prior art disclosures that amitriptyline is a compound known to possess psychotropic properties and that imipramine is a structurally similar psychotropic compound known to possess antidepressive properties, in view of prior art suggesting the aforementioned compounds would be expected to have similar activity because the structural difference between the compounds involves a known bioisosteric replacement and because a research paper comparing the pharmacological properties of these two compounds suggested clinical testing of amitriptyline as an antidepressant. The court sustained the rejection, finding that the teachings of Ex parte Blanc, 13 USPQ2d 1383 (Bd. Pat. App. & Inter. 1989) (Claims were directed to a process of sterilizing a polyolefinic composition with high-energy radiation in the presence of a phenolic polyester antioxidant to inhibit discoloration or degradation of the polyolefin. Appellant argued that it is unpredictable whether a particular antioxidant will solve the problem of discoloration or degradation. However, the Board found that because the prior art taught that appellant’s preferred antioxidant is very efficient and provides better results compared with other prior art antioxidants, there would have been a reasonable expectation of success.). 

Conclusive proof of efficacy is not required to show a reasonable expectation of success. Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018) ("This court has long rejected a requirement of ‘[c]onclusive proof of efficacy’ for obviousness." (citing to Hoffmann-La Roche Inc. v. Apotex Inc., 748 F.3d 1326, 1331 (Fed. Cir. 2014); PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1364 (Fed. Cir. 2007); Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364, 1367–68 (Fed. Cir. 2007) (reasoning that "the expectation of success need only be reasonable, not absolute")).

II.    AT LEAST SOME DEGREE OF PREDICTABILITY IS REQUIRED; APPLICANTS MAY PRESENT EVIDENCE SHOWING THERE WAS NO REASONABLE EXPECTATION OF SUCCESS 

Obviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) (Claims directed to a method for the commercial scale production of polyesters in the presence of a solvent at superatmospheric pressure were rejected as obvious over a reference which taught the claimed method at atmospheric pressure in view of a reference which taught the claimed process except for the presence of a solvent. The court reversed, finding there was no reasonable expectation that a process combining the prior art steps could be successfully scaled up in view of unchallenged evidence showing that the prior art processes individually could not be commercially scaled up successfully.). See also Amgen, Inc. v. Chugai Pharm. Co., 927 F.2d 1200, 1207-08, 18 USPQ2d 1016, 1022-23 (Fed. Cir.), cert. denied, 502 U.S. 856 (1991) (In the context of a biotechnology case, testimony supported the conclusion that the references did not show that there was a reasonable expectation of success.); In re O’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988) (The court held the claimed method would have been obvious over the prior art relied upon because one reference contained a detailed enabling methodology, a suggestion to modify the prior art to produce the claimed invention, and evidence suggesting the modification would be successful.).

Applicant has not provided persuasive evidence that there is no reasonable expectation of success from the use of known, commercially available PLA resins (e.g., NATUREWORKS PLA POLYMER 3251D, etc.) as the PLA component in the outer and inner coating layer compositions of PENTTINEN-WO ‘750, particularly in view of the evidence of SKUPIN-WO ‘712 with respect to the general utility of such commercially available PLA resins as components in paper coating compositions, and particularly in the absence of any requirements in PENTTINEN-WO ‘750 which would exclude said commercially available PLA resins.
commensurate in scope with the present claims with respect to the use of known, commercially available resins (e.g., NATUREWORKS PLA POLYMER 3251D, etc.) as the PLA component in at least the outer and inner coating layer compositions of PENTTINEN-WO ‘750.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

April 12, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787